Case 1:19-cv-00076-RM-KLM Document 34 Filed 05/26/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 1:19-cv-00076-RM-KLM

  ALLIANCE OF NUCLEAR WORKERS ADVOCACY GROUPS,
  ROCKY FLATS DOWNWINDERS,
  CANDELAS GLOWS/ROCKY FLATS GLOWS,
  ENVIRONMENTAL INFORMATION NETWORK (EIN) INC.,
  ROCKY FLATS NEIGHBORHOOD ASSOCIATION,
  ROCKY FLATS RIGHT TO KNOW, and
  ROCKY MOUNTAIN PEACE & JUSTICE CENTER,

         Petitioners,

  v.

  UNITED STATES OF AMERICA,

        Respondent.
  ______________________________________________________________________________

                             ORDER TO SHOW CAUSE
  ______________________________________________________________________________

         This matter is before the Court sua sponte upon review of this matter. This Court outlined

  the relevant background in its Amended Order (ECF No. 32). In that Amended Order, the Court

  administratively closed the case and directed Respondent to file a report regarding its possession

  of documents Petitioners seek in their Petition (ECF No. 1, at 23–24).

         On May 5, 2020, Respondent filed its Response to the Amended Order (“Response”).

  (ECF No. 33.) In its Response, Respondent asserts that after a thorough review of its offices and

  storage spaces as well as the Federal Records Center it was unable to find any documents

  requested in the Petition. (Id. at ¶¶ 7–11.) Respondent supported its Response with a Declaration

  of Victoria Soltis, the Supervisory Contract Specialist for the United States Attorney for the

  District of Colorado and the Records Management Coordinator for the office. (ECF No. 33-1, ¶
Case 1:19-cv-00076-RM-KLM Document 34 Filed 05/26/20 USDC Colorado Page 2 of 2




  1.) In short, submitted documents remain the property of the party who submitted them, and it is

  entirely consistent with United States Attorney’s Procedures (“USAP”) No. 3-13.300.005 that the

  United States Attorney’s Office would not possess the document requested in the Petition. (Id. ¶

  6.) Respondent’s Response supports a finding that it does not possess the records sought by

  Petitioners and that this Court could not compel Respondent to produce documents Respondent

  does not have. See, e.g., Lankford v. City of Hobart, 73 F.3d 283, 288 (10th Cir. 1996) (lack of

  appropriate remedy moots claims for relief).

     Accordingly, it is ORDERED

     (1)     That, the Court finding good cause to reopen the case pursuant to D.C.COLO.L.CivR

             41.2, the Clerk shall reopen this case; and

     (2)     That on or before June 12, 2020, Petitioners shall SHOW CAUSE why this action

             should not be dismissed without prejudice for mootness.

           DATED this 26th day of May, 2020.

                                                           BY THE COURT:



                                                           ____________________________________
                                                           RAYMOND P. MOORE
                                                           United States District Judge




                                                    2
